Citation Nr: 0637833	
Decision Date: 12/06/06    Archive Date: 12/19/06	

DOCKET NO.  03-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for otitis media. 

2.  Entitlement to service connection for mastoiditis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefits sought.  A review of the record discloses that by 
rating decision dated in March 2006, service connection for 
bilateral hearing loss was granted.  A noncompensable 
evaluation was assigned, effective August 16, 2002.  In that 
same decision, service connection for tinnitus was also 
granted, with a disability rating of 10 percent assigned, 
effective August 16, 2002.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  The veteran is shown as likely as not to have otitis 
media and mastoiditis attributable to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis media are 
reasonably met.  38 U.S.C.A. §§ 1110, 5103 (a), 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

2.  The criteria for service connection for mastoiditis are 
reasonably met.  38 U.S.C.A. §§ 1110, 5103 (a), 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision herein, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005)) need not be discussed.  The Board notes that 
the issues at hand have been in appellate status for several 
years already.  Additionally, the veteran had the opportunity 
to provide testimony on his behalf at a videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2006.  A transcript of the hearing proceedings is 
of record.  The Board finds there has been substantial 
compliance with the requirements of the VCAA throughout the 
course of the appeal.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
service.  38 U.S.C.A. § 3.303 (d). 

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, considering evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied.  
523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail each and 
every piece of evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not expressly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

After consideration of the evidence of record and the laws 
and regulations as set forth above, the Board concludes that 
the veteran is entitled to service connection for otitis 
media and mastoiditis.  

A review of the service medical records is without reference 
to otitis media or mastoiditis.

The medical evidence of record includes the report of a VA 
examination accorded the veteran in November 2002.  At that 
time the veteran stated he had undergone mastoid surgery in 
1980, about eight years after leaving service.  The examiner 
stated that otitis media had resolved.  He indicated that 
there was currently a build-up of wax in the right mastoid 
cavity, but no sign of current infection.  The examiner 
opined that he did not think that the chronic otitis media 
that required mastoid surgery was related to the veteran's 
military service, "as he had the mastoid surgery eight years 
after he was discharged from the Navy, and he does not report 
severe infections during the period he was in the military."  

However, the record also contains various statements from 
Michael H. Bertino, M.D.  The communications include one 
dated in April 2006 at which time the physician indicated he 
had been treating the veteran from the time of separation 
from service in 1973 to the present.  He stated he had been 
continually treating the veteran for chronic otitis media 
with mastoiditis.  It was his opinion that the "condition 
started before he was separated from the service, because I 
began treating him shortly after his return to private life.  
It is also my medical opinion that the onset of his condition 
was while on active duty."  The physician noted that he 
understood that the service records did not show any serious 
ear infections, but he added that "many times these kinds of 
problems can be silent for several years until they 
eventually become symptomatic."  

The Board sees no basis for favoring one opinion over 
another.  What this does is place the evidence in equipoise 
on the question of whether the veteran's otitis media and 
mastoiditis are related to his active service.  That being 
the case, reasonable doubt is resolved in the veteran's 
favor, and the claim for service connection for otitis media 
and mastoiditis is allowed.  The undersigned notes that the 
veteran gave persuasive testimony at the hearing in September 
2006 as to continuity of symptomatology in the years 
following service.  

The evidence is clearly in relative equipoise on the question 
of nexus.  However, as noted above, when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.102.  
Accordingly, the Board finds that service connection for 
otitis media and 


mastoiditis is warranted.  In reaching its decision, the 
Board has extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.


ORDER

Service connection for otitis media is granted.  

Service connection for mastoiditis is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


